EXHIBIT 10.32

 

[linklaters.jpg]

--------------------------------------------------------------------------------

 

Dated 15 February 2002

 


VODAFONE GROUP PLC


TRUST DEED AND RULES
OF THE VODAFONE SHARE INCENTIVE PLAN

 

Shareholders’ Approval  27 July  2000  Directors’ Adoption  22 January  2002 
Revenue Approval  21 February  2002  IR Ref  A1514  IR Tax Ref  4073 0721/6 
Expiry Date  27 July 2010 




 

LINKLATERS
One Silk Street
London EC2Y 8HQ
          Telephone:  (44-020) 7456 2000  Facsimile:  (44-020) 7456 2222 



--------------------------------------------------------------------------------



Table of Contents

Contents   Page       1 Meaning of words used  2        2 Operation of the Plan 
4        3 Joining the Plan  4        4 Free Shares  6        5 Employee
Purchased Shares - general rules  8        6 Employee Purchased Shares -
Accumulation Period  10        7 Employee Purchased Shares - No Accumulation
Period  11        8 Matching Shares  12        9 Dividends  13        10 General
rules about Shares  16        11 Leaving the Plan  18        12 General rules
relating to the Plan  19        13 Assets of the Plan  21        14 Trustees 
21        15 Participating Companies  23        16 Changing the Rules  23       
17 Termination  24        18 Governing law  25 

i




--------------------------------------------------------------------------------



Trust Deed and Rules of the Vodafone
Share Incentive Plan


This Trust Deed and Rules of the Vodafone Share Incentive Plan are made as a
deed on 15 February 2002 between:

(1) Vodafone Group Plc; and   (2) Mourant ECS Trustees Limited

to set up a Plan with effect from the date of formal approval of the Plan by the
Inland Revenue.

1



--------------------------------------------------------------------------------



Part 1 - Definitions


1 Meaning of words used      

“Accumulation Period” means the period during which a Participant’s
Contributions for Employee Purchased Shares are held prior to their allocation
and which shall not be longer than the period specified in Schedule 8 (currently
12 months).

“Award System” means the system of calculating the number of Free Shares to be
awarded from time to time, adopted by the Directors and which satisfies
paragraph 9 of Schedule 8 (participation on same terms).

“Award Day” means the date on which Free or Matching Shares are awarded under
the Plan.

“the Company” means Vodafone Group Plc.


“Contributions” means deductions made from a Participant’s salary for the
purpose of acquiring Employee Purchased Shares.

“Control” has the meaning given in Section 840 of the Taxes Act.

“Directors” means the board of directors of the Company or a duly authorised
committee of it.

“Dividend Shares” means Shares which the Trustees acquire by reinvesting
Participants’ cash dividends from their Plan Shares, as described in Rule 9.

“Employee” means an employee of a Participating Company.

“Employee Purchased Shares” means Shares which the Trustees allocate to
Participants in respect of sums deducted from their salary as described in Rules
5, 6 and 7 (and correspond to Partnership Shares as defined in Schedule 8).

“Employment” means employment by the Company or any associated company within
the meaning of paragraph 126 of Schedule 8.

“Free Shares” means Shares awarded to Participants without payment, as described
in Rule 4.

“Group” means the Company and Participating Companies.

“Holding Period” means the period which the Directors set from time to time for
holding Free and Matching Shares in the Plan, as described in Rule 4.2.

“Listed” means where Shares are admitted to the Official List of the UK Listing
Authority and traded on the London Stock Exchange.

“The London Stock Exchange” means the London Stock Exchange plc.

“Market Value” means on any day where Shares are Listed, the middle market
quotation derived from the Daily Official List of the London Stock Exchange on
the preceding day and where Shares are not so admitted the market value of a
Share determined in accordance with the provisions of Part VIII of the Taxation
of Chargeable Gains Act 1992 and agreed in advance with the Shares Valuation of
the Inland Revenue.

“Matching Shares” means Shares awarded without payment as described in Rule 8,
in proportion to any Employee Purchased Shares allocated to Participants.

“Method 1” means the method described in paragraph 29 of Schedule 8.

 

2



--------------------------------------------------------------------------------



Part 1 - Definitions


 

“Method 2” means the method described in paragraph 30 of Schedule 8.

“Participant” means any Employee who has joined the Plan.

“Participating Company” means an employer participating in the Plan being the
Company, any Subsidiary and any other company which the Inland Revenue agrees
may be a participating company and which in both cases is so designated by the
Directors.

“Performance Measures” means targets set by the Directors from time to time,
which meet the requirements of paragraph 27 of Schedule 8 and govern the
availability or number of Free Shares to be awarded under Rule 4.

“Plan” means the Vodafone Share Incentive Plan, as changed from time to time.

“Plan Shares” mean the Shares awarded or allocated to Participants under the
Plan.

“Qualifying Company” means:    

  (a)  a company that is a Participating Company at the end of the qualifying
period; or     (b)  a company that was a Participating Company when the employee
was employed by that company; or     (c)  a company that was an associated
company (within the meaning of paragraph 126 of Schedule 8) of:       (i) a
company qualifying under paragraph (a) or (b) above; or       (ii) another
company qualifying as a qualifying company under paragraph 14 of Schedule 8    
  when the employee was employed by that company.  

 

“Reconstruction or Takeover” means a transaction affecting any Shares as
described in paragraph 32 of Schedule 8.

“Salary” means emoluments of the Participant’s employment with a Participating
Company, as are liable to be paid under deduction of tax pursuant to Section 203
of the Taxes Act (PAYE), (excluding expenses and benefits in kind) or which
would be so liable if the Participant was subject to tax under Section 19 of the
Taxes Act.

“Schedule 8” means Schedule 8 to the Finance Act 2000.

“Share” means a share in the capital of the Company, which meets the
requirements of Part VIII of Schedule 8, and any security which forms part of
any new holding referred to in paragraph 115 of Schedule 8.

“Subsidiary” means a company which is under the control of the Company within
the meaning of Section 840 of the Taxes Act.

“Taxes Act” means the Income and Corporation Taxes Act 1988.

“Trustees” means the trustee or trustees for the time being of the Plan.

 

3


--------------------------------------------------------------------------------

 

Part 2 - Operation of the Plan and Joining the Plan

2 Operation of the Plan   2.1  Purpose of the Plan     The purpose of the Plan
is to help and encourage the holding of Shares by Participants or for their
benefit through an employee share ownership plan approved under the provisions
of paragraph 4 of Schedule 8.     The Trustees may achieve the purpose of the
Plan by applying the capital and income of the Plan assets to or for the benefit
of Participants as described in the Rules.   2.2  Time of operation     The
Directors can only operate the Plan between its approval by the Company in
general meeting and the 10th anniversary of that date (27 July 2010).   3 
Joining the Plan   3.1  Invitations     Subject to Rule 3.2, whenever the
Directors decide to operate the Plan, they must invite all Employees who:    
3.1.1 are chargeable to tax in respect of their employment under Case I of
Schedule E of the Taxes Act; and     3.1.2 have been employees of a Qualifying
Company throughout any qualifying period of service.     They may also invite
other Employees, provided that, if there is a qualifying period of service, the
Employees satisfy Rule 3.1.2.   3.2  Prohibited invitations     However, the
Directors must not invite:     3.2.1 any Employee to receive an award of Free
Shares, Matching Shares or Employee Purchased Shares in any tax year who has
participated in that tax year (or is to participate at the same time) in another
employee share ownership plan approved under Schedule 8 which has been
established by the Company (or a connected company, as described in paragraph 16
(4) of Schedule 8);     3.2.2  any Employee to receive an award of Free Shares
in any tax year if shares have been (or are at the same time to be) appropriated
to that Employee in the same tax year under a profit sharing scheme approved
under Schedule 9 to the Taxes Act which has been established by the Company (or
a connected company as described in paragraph 16(4) of Schedule 8);     3.2.3 
anyone who is excluded from participating under paragraphs 15 and 17 of Schedule
8 (material interest provisions).   3.3  Form of invitation and application    
The letters of invitation and the application form to join the Plan must be made
in the form agreed by the Directors and the Trustees, and approved by the Inland
Revenue if necessary.  

4



--------------------------------------------------------------------------------



Part 2 - Operation of the Plan and Joining the Plan


  The letter of invitation and application form will, if applicable, specify
whether, for that operation of the Plan, Free Shares and/or Employee Purchased
and Matching Shares may be acquired. If Employee Purchased Shares are available,
the application form will comply with Rules 5.1 and 5.4. If Employee Purchased
Shares are available and if there is an Accumulation Period, the application
form will give details of the Accumulation Period.     3.4  Qualifying period of
service     The Directors may set a qualifying period of service from time to
time. If the Directors set such a period for any operation of the Plan, it must
apply in relation to, and be the same for, all Employees.     If Free Shares are
offered, this period can be up to 18 months, ending with the date of award of
Free Shares.     If Employee Purchased Shares are offered and there is no
Accumulation Period, the qualifying period can be up to 18 months, ending with
the start of deductions from salary under Rule 5. If there is an Accumulation
Period, the qualifying period can be up to 6 months, ending with the start of
the relevant Accumulation Period.   3.5 Return of application forms    
Employees invited to participate in the Plan and who wish to do so, must return
the signed application form to the Company by the date specified. By signing the
form they agree to the terms and conditions of participation set out in the
form. Anyone who has not returned a signed form as required will not be awarded
Free Shares and any right to acquire Partnership or Matching Shares will lapse.
  3.6  Revoking applications     Before an Award Day, any Employee may write to
the Company and direct the Trustees not to award Free Shares to him on that
Award Day or on each later Award Day. That Employee may write to the Company to
revoke this direction at any time provided that such written notice is given at
least thirty working days before that Award Day but must fulfil the requirements
for joining for any future operations of the Plan and must complete an
application form.  

5



--------------------------------------------------------------------------------



Part 3 - Free Shares

4 Free Shares   4.1  Limit     If the Plan is operated to provide Free Shares,
Free Shares awarded to each Employee participating in the Plan must not have an
initial market value of more than £3,000 in any tax year, or any greater amount
specified for the purposes of paragraph 24(1) of Schedule 8.     Initial market
value means the Market Value of any Free Share on the Award Day. If there are
any restrictions or risk of forfeiture on any Free Shares, this is ignored when
calculating Market Value. Free Shares will be subject to a risk of forfeiture
for these purposes if the interest that may be acquired is only conditional
within the meaning of paragraph 65 of Schedule 8.   4.2  Terms relating to Free
Shares     The Directors will set the following:     4.2.1  the Award System for
that operation of the Plan including any Performance Measures which apply, using
either Method 1 or Method 2; and     4.2.2  the Holding Period, which must be at
least three years but not more than five years beginning with the Award Day,
must be the same for all Free Shares being awarded and cannot be increased once
set in relation to an Award.     During this Holding Period, Rule 10.4 applies
in relation to the Free Shares.   4.3  Notifying Participants of Performance
Measures     If Performance Measures apply to the availability or number of Free
Shares, the Directors will as soon as reasonably practicable, write and tell:  
  4.3.1  each Participant about the Performance Measures which will be used to
calculate the number of Free Shares awarded to him; and     4.3.2  all Employees
in general terms of the Performance Measures to be used to calculate the number
of Free Shares awarded to each Participant. But the Directors may exclude from
such notice any information if they reasonably consider that to disclose it
would prejudice commercial confidentiality.   4.4 Payments by Participating
Companies and acquiring Shares     As soon as practicable after setting the
terms relating to the Free Shares, the Directors will write and tell each
Participating Company of the amount it is required to contribute for that
operation of the Plan. Each Participating Company will pay to the Trustees this
amount. The Trustees will use the funds to purchase or subscribe for Shares, as
agreed with the Directors.   4.5  Awards of Free Shares     4.5.1 The Trustees
will award Free Shares to each Participant on the basis set out in the Award
System and any Performance Measures. If they award Free Shares to a Participant
who is not an Employee on the Award Day, this award will not be valid.  

6



--------------------------------------------------------------------------------



Part 3 - Free Shares


  4.5.2 As soon as practicable after the award of Free Shares, the Trustees will
write and tell each Participant of the award. The Trustees will include in the
notification the number and description of the Free Shares, the Holding Period
applying to the Free Shares and their Market Value on the Award Day.       4.6
Transfer of legal title       After the end of the Holding Period the
Participant may at any time direct the Trustees to transfer legal title of Free
Shares and any related Dividend Shares to him, or as he may direct.      

7



--------------------------------------------------------------------------------



Part 4 - Employee Purchased Shares


5 Employee Purchased Shares - general rules   5.1 Application for Employee
Purchased Shares     If the Plan is operated to provide Employee Purchased
Shares, Employees invited to invest in Employee Purchased Shares (using
deductions from salaries) who wish to do so, must complete the relevant section
of the application form. This section will satisfy the requirements of Part V of
Schedule 8 (partnership share agreement) and will include the notice required
under paragraph 38 of Schedule 8 (possible effect of deductions on state
benefits).   5.2  Amount of Contributions     Each Participating Company will
calculate the amounts and times of Contributions for its Participants.    
Participants must not contribute more than the lower of:     5.2.1  10% (or such
lower percentage as the Directors may specify) of the salary payment from which
the deduction is made or, where there is an Accumulation Period, the same
percentage of salary over the Accumulation Period; or     5.2.2  £125 in any
month (or a proportionate amount if salary is not paid monthly); or     a
greater percentage or amount specified for the purposes of paragraph 36 of
Schedule 8 from time to time.     If Contributions exceed these limits, the
excess amount will be repaid to the Participant as soon as practicable, after
deducting any PAYE and national insurance Contributions due.   5.3  Minimum
Contribution     The Directors may set from time to time a minimum amount (not
more than £10) for Contributions in any month, irrespective of the intervals at
which Contributions are to be made. If there is such a minimum limit, it will be
set out in the application form.   5.4  Limit on Employee Purchased Shares    
The Directors may set from time to time a limit on the number of Shares which
may be acquired as Employee Purchased Shares. If there is such a limit, it will
be set out in the application form.   5.5  Scaling down     If there is a limit
on the number of Employee Purchased Shares which may be acquired and the
Contributions set out in the application forms exceed that number, the Directors
will scale down applications by taking any one or more of the following steps:  
  5.5.1 reduce the excess over the set minimum Contributions proportionately;  
  5.5.2  reduce all monthly Contributions to the set minimum sum;     5.5.3 
select applications to contribute the minimum sum by lot.     The Directors will
notify Participants of the scaling down and their application forms will be
deemed changed or withdrawn.  

8



--------------------------------------------------------------------------------



Part 4 - Partnership Shares


5.6      Holding Contributions     The Participants’ Contributions will be
transferred to the Trustees as soon as practicable. The Trustees will hold the
Contributions in an account with:     5.6.1 an institution authorised under the
Banking Act 1987; or     5.6.2 a building society; or     5.6.3 a relevant
European institution.     The account may, but need not, pay interest on
Contributions held. If it does, the Trustees must account to each Participant
for the interest earned on his Contributions.     The Trustees must pay to a
Participant any Contributions it holds if, before acquiring Employee Purchased
Shares on behalf of the Participant:     5.6.4 they receive a termination notice
under Rule 17 (Termination); or     5.6.5 the Inland Revenue notifies the
Company that it has withdrawn the approval of the Plan under Schedule 8.   5.7 
    Excess Contributions     If the Participant so agrees when completing the
application form, the Trustees may carry forward and add to the amount of the
next deduction any Contributions not used to acquire shares. If there is no such
agreement, the Trustees must pay the excess to the Participant, after deducting
any PAYE and national insurance contributions due, as soon as practicable.  
5.8      Accumulation Period     The Directors may determine from time to time
whether there will be an Accumulation Period.     If there is an Accumulation
Period, the start and end of the Accumulation Period must be set out in the
application form. The period must start on or before the date of the first
deduction of Contributions. It must not exceed 12 months. The same Accumulation
Period or periods must apply to all Participants for each operation of the Plan.
    If a Participant ceases to be in Employment during an Accumulation Period,
the Trustees must pay to the Participant any Contributions they hold as soon as
practicable (together with interest, if payable, as described in Rule 5.6).    
If, during the Accumulation Period, a transaction occurs in relation to the
Shares which results in a new holding of shares being equated with the Shares
for the purposes of capital gains tax purposes (“new shares”), then the
Contributions held may be used at the end of the Accumulation Period to acquire
new shares. By signing the application form Participants agree to the
acquisition of new shares.   5.9      Stopping, varying and re-starting
deductions     A Participant may give written notice to the Company to stop
making deductions or to vary deductions from his salary. A Participant may not
vary deductions from his salary more than twice in any year unless the Directors
so allow. He may also give written notice to the Company at any time that he
wishes deductions to re-start, but he may not make up any missed Contributions.
    The Company will arrange for deductions to stop or vary within 30 days of
receiving the notice, unless the notice specifies a later date. The Company will
arrange for deductions to  

9



--------------------------------------------------------------------------------



Part 4 - Partnership Shares


  re-start by the next due date for deductions which is more than 30 days after
receipt of the notice to restart.       5.10 Return of Contributions      

  A Participant may at any time withdraw from the agreement made at the time of
joining thePlan in relation to Employee Purchased Shares and ask for the return
of any Contributions which have not been used to acquire Employee Purchased
Shares by giving written notice to the Company. Unless a later date is specified
in the notice a notice of withdrawal will take effect 30 days after it is
received by the Company. The Trustees must pay to the Participant any
Contributions they hold as soon as practicable (together with interest, if
payable, as described in Rule 5.6) after the date that the notice of withdrawal
takes effect.     5.11 Allocation Eligibility Requirement       Employee
Purchased Shares may only be allocated to an individual who is eligible to
participate in the Plan at the following times:    

  5.11.1 where there is no Accumulation Period at the time the related
Contributions are deducted; and         5.11.2 where there is an Accumulation
Period at the time of the first deduction of the related Contributions.      

5.12 Notification by Trustees       As soon as practicable after the Trustees
have allocated Employee Purchased Shares to a Participant the Trustees will
notify that Participant in writing. The notice will include the number and
description of the Employee Purchased Shares, the amount of Contributions used
to acquire the Shares and the basis on which the number of Shares was calculated
including the Market Value of the Shares on the date the Shares were acquired on
their behalf.     5.13 Access to Employee Purchased Shares       A Participant,
may at any time, take out of the Plan any Employee Purchased Sharesacquired on
his or her behalf. This is subject to the tax charge under paragraph 86 of
Schedule 8. But a Participant who takes out Employee Purchased Shares within 3
years of their acquisition may lose any rights to Matching Shares in respect of
them (see Rule 11.4).       A Participant may direct the Trustees to transfer
the Employee Purchased Shares to him orany other person. He may also assign or
charge his beneficial interest in the Employee Purchased Shares.     6 Employee
Purchased Shares - Accumulation Period     6.1 Allocating shares - Accumulation
Period    

  6.1.1 If there is an Accumulation Period, the Trustees must allocate Employee
Purchased Shares to each Participant within 30 days after the end of that
period.         6.1.2 The number of Shares allocated to each Participant will be
calculated using the lower of the Market Value of the Shares at the beginning of
the Accumulation Period and:      

    (i) the Market Value on the date of allocation; or

 

10



--------------------------------------------------------------------------------



Part 4 - Partnership Shares


    (ii) if the Shares are acquired over a period not exceeding 5 dealing days
ending on the day preceding the date of allocation and the Shares are Listed,
the average middle market quotation derived from the Daily Official List of the
London Stock Exchange over those 5 days; or       (iii)  if all the Employee
Purchased Shares to be allocated to Employees on that occasion are purchased by
the Trustees on the date of allocation and the Shares are Listed, the average
price actually paid by the Trustees for the Shares.           6.1.3 All Shares
must be allocated on the same date.      

6.2 Restarting or varying Contributions     The Directors may determine whether
or not a Participant can restart or vary Contributions more than once within an
Accumulation Period. If such a determination is made, it will be set out in the
application form.   7 Employee Purchased Shares - No Accumulation Period   7.1
Allocating shares - no Accumulation Period     7.1.1 If there is no Accumulation
Period, the Trustees must allocate Employee Purchased Shares to the Participants
by a date set by the Trustees. This date must be not later than 30 days after
the last day on which the relevant deduction of Contributions takes place.    
7.1.2 If all the Employee Purchased Shares to be allocated to Employees on that
occasion are purchased by the Trustees on the date of allocation and the Shares
are Listed, then the number of Shares allocated to each Participant will be
calculated using the average price actually paid by the Trustees for the Shares.
    7.1.3 If all the Employee Purchased Shares to be allocated to Employees on
that occasion are purchased by the Trustees on the date of allocation and the
Shares are not Listed, then the number of Shares allocated to each Participant
will be calculated using the Market Value on the date of allocation.     7.1.4
If all the Employee Purchased Shares to be allocated to Employees on that
occasion are not purchased by the Trustees on the date of allocation then the
number of Shares allocated to each Participant will be calculated using:      
(i) where the Shares are acquired over a period not exceeding 5 dealing days
ending on the day preceding the date of allocation and the Shares are Listed,
the average middle market quotation derived from the Daily Official List of the
London Stock Exchange; or       (ii)  the Market Value on the date of
allocation.     7.1.5 All Shares must be allocated on the same date.  

11



--------------------------------------------------------------------------------



Part 5 - Matching Shares


8 Matching Shares   8.1 Ratio of Matching Shares to Employee Purchased Shares  
  If the Plan is operated to provide Matching Shares, a Participant who invests
in Employee Purchased Shares is entitled to an award of Matching Shares. The
Directors will set the ratio of Matching Shares to Employee Purchased Shares
from time to time and the ratio which applies will be set out in the application
form. The same ratio must apply to all those who participate in the related
acquisition of Employee Purchased Shares.     The ratio cannot exceed 2 Matching
Shares to 1 Employee Purchased Share.     The ratio may change in the
circumstances set out in the application form. The Directors will write and tell
Participants if the ratio changes, before the acquisition of the related
Employee Purchased Shares.   8.2  Rights and restrictions     Matching Shares
must be shares of the same class and carry the same rights as the Employee
Purchased Shares to which they relate.     The Holding Period as described under
Rules 4.2.2, 10.4 and 11 apply to the award of Matching Shares.   8.3
Contributions from Participating Companies and acquiring Shares     The
Directors will notify each Participating Company of the amount it is required to
contribute in relation to Matching Shares. Each Participating Company will pay
this amount to the Trustees and the Trustees will use the funds to purchase or
subscribe for Shares, as agreed with Directors.   8.4  Awards of Matching Shares
    The Trustees will award Matching Shares to each Participant on the basis set
out in the application form. The Trustees will award Matching Shares on the same
day as it acquires the related Employee Purchased Shares on behalf of the
Participant. Any award to a Participant who is not an Employee on the date of
award will not be valid.   8.5    Notification of Awards     The notification
requirements set out in Rule 4.5.2 will apply to Matching Shares.   8.6 
Transfer of legal title     After the end of the Holding Period the Participant
may at any time direct the Trustees to transfer legal title of Matching Shares
(and any related Dividend Shares) to him, or as he may direct.  

12



--------------------------------------------------------------------------------



Part 8 - Dividends


9  Dividends   9.1  Dividend Shares     The Directors may from time to time
decide that instead of Participants receiving dividends in cash:     9.1.1  the
Trustees must re-invest cash dividends they receive in respect of Plan Shares
they hold on behalf of Participants in additional Shares to be held on behalf of
Participants; or     9.1.2  the Trustees must re-invest cash dividends as set
out in Rule 9.1.1 but only in respect of Plan Shares of Participants who have
chosen this by completing the relevant section on the application form.     The
total amount so reinvested cannot exceed £1,500 in each tax year (or such
greater amount specified for the purposes of paragraph 54 of Schedule 8). If the
Directors have not made such decisions, or if the cash dividends exceed the
limit, the Trustees must pay over dividends to relevant Participant as soon as
practicable.     In calculating the limit, the Trustees must take into account
any dividends reinvested under any other employee share ownership plan
established by the Company or any associated company (within the meaning of
paragraph 126 of Schedule 8), and approved under Schedule 8.   9.2  Allocating
Dividend Shares     9.2.1  The Trustees must allocate Dividend Shares by a date
set by the Trustees. This date must be no later than 30 days after the date they
receive the cash dividend.     9.2.2  If all the Dividend Shares to be allocated
to Employees on that occasion are purchased by the Trustees on the date of
allocation and the Shares are Listed, then the number of Dividend Shares
allocated to each Participant is calculated using the average price actually
paid by the Trustees for the Shares.     9.2.3     If all the Dividend Shares to
be allocated to Employees on that occasion are purchased by the Trustees on the
date of allocation and the Shares are not Listed, then the number of Shares
allocated to each Participant will be calculated using the Market Value on the
date of allocation.     9.2.4  If all the Dividend Shares to be allocated to
Employees on that occasion are not purchased by the Trustees on the date of
allocation, then the number of Dividend Shares allocated to each Participant is
calculated using:       (i)  where the Shares are acquired over a period not
exceeding 5 dealing days ended on the day preceding the date of allocation and
the Shares are Listed, the average middle market quotation derived from the
Daily Official List of the London Stock Exchange over those 5 days; or      
(ii)  the Market Value of the Shares on the date of allocation.     9.2.5    In
allocating Shares the Trustees must treat Participants fairly and equally.  

13



--------------------------------------------------------------------------------



Part 8 - Dividends


9.3  Cash dividends carried forward and paid     The Trustees may retain, carry
forward and add to the amount of the next cash dividend to be reinvested, the
amount of any cash dividend which is not sufficient to acquire one or more
Dividend Shares. But the Trustees must keep these amounts separately
identifiable and amounts derived from an earlier cash dividend are treated as
reinvested before an amount derived from a later cash dividend.     The Trustees
must pay to the Participant, as soon as practicable, any cash amounts retained
as referred to above:     9.3.1 which are not reinvested in Dividend Shares
within 3 years of payment of the dividend; or     9.3.2  if the Participant
ceases to be in Employment; or     9.3.3 if they receive a termination notice
under Rule 17.     When making the payment, the Trustees will supply to the
Participant the information specified in paragraph 90 of Schedule 8.   9.4 
Notification     As soon as practicable after the Trustees have allocated any
Dividend Shares to a Participant, they will write and tell that Participant. The
Trustees will set out the number and description of those Dividend Shares, their
Market Value on the date on which they were acquired, and any cash dividends
carried forward as described in Rule 9.3. The tax treatment of cash dividends
and Dividend Shares will be as described in paragraphs 89-93 of Schedule 8.  
9.5    Rights and restrictions     Dividend Shares must be shares of the same
class and carry the same rights as the Shares in respect of which the dividend
is paid. They must not be subject to any forfeiture.     Rule 4.2.2 applies to
Dividend Shares but the Holding Period must be 3 years starting on the date the
Trustees allocated the Dividend Shares as described in Rule 9.2. Rules 10.4 and
10.7 also apply.   9.6  Other dividends     Cash dividends payable in respect of
Plan Shares and not reinvested in Dividend Shares (because they exceed the limit
set out in Rule 9.1 or for any other reason) will belong to the relevant
Participant. The Trustees will pay those dividends to the Participant as soon as
practicable after receipt.     The Trustees are not required to pay a
Participant any interest earned on any dividend to which the Participant is
entitled.     The Trustees must hold unclaimed dividends for at least 12 years
from the date of declaration of the dividend. If any dividends are unclaimed
after this period, the Trustees may keep them and use them for the purposes of
the Plan.     Where any dividends received are foreign dividends within the
meaning of paragraph 70(5) of Schedule 8 the Trustees will notify the
Participant of the amount of any foreign tax deducted from the dividend before
it was paid.  

14



--------------------------------------------------------------------------------



Part 8 - Dividends


9.7 Scrip dividends       The Trustees may receive, following a direction from
the Participant, Shares credited as fully paid in whole or in part instead of a
cash dividend (a scrip dividend). These Shares will not form part of the
Participant’s Plan Shares. The Trustees will take all reasonable steps to
transfer such Shares to the Participant.

 

15



--------------------------------------------------------------------------------



Part 9 - General Rules


10  General rules about Shares   10.1  Listing     If and so long as Shares are
admitted to listing on the Official List of the United Kingdom Listing Authority
and to dealing on the London Stock Exchange, the Company will where relevant
apply for listing of any Shares subscribed under the Plan as soon as practicable
after their allotment.   10.2  Rights     Shares issued on subscription will
rank equally in all respects with the Shares then in issue. However, the
Directors may determine that they will not rank for any dividends or other
distributions payable or made in respect of a period beginning before their date
of issue.     Where Shares are transferred they will have the benefit of all
rights attaching to the Shares by reference to a record date on or after the
date on which they are allocated or awarded.     The Trustees may award Shares
where a proportion of which rank for any dividend or other distribution or other
rights attaching to Shares by reference to a record date preceding the relevant
Award Day and a proportion of which do not. If this happens, the Trustees will
award the Shares to each Participant as far as practicable in those same
proportions.   10.3  Acquisition of Shares     The Company may from time to time
ask the Trustees to acquire any number of Shares specified by it for award or
allocation to Participants on a later operation of the Plan. If the Trustees
agree to acquire Shares, the Company will ensure that the Trustees have
sufficient funds to do so. The Trustees may also acquire Shares at any other
time, if they have sufficient funds to do so. These Shares must satisfy the
conditions specified in Part VIII of Schedule 8. Before any such Shares are
awarded or allocated under the Plan, they will be held on general trusts for the
purposes of the Plan.     Where there is a qualifying transfer of Shares to the
Trustees those Shares must not be used as Employee Purchased Shares and must be
included in any award of Free Shares or Matching Shares made after the date of
the transfer in priority to other Shares available for a particular award.    
For the purposes of this Rule 10.3 there is a qualifying transfer of Shares to
the Trustees if Shares are transferred to them by the trustees of an employee
share ownership trust and the transfer is a qualifying transfer within Section
69(3AA) of the Finance Act 1989 (transfer of shares in, or shares purchased from
money in, an employee share ownership trust immediately before 21 March 2000).  
10.4  Restrictions on disposals of Shares     The Participant must permit the
Trustees to retain his Free Shares, Matching Shares and Dividend Shares
throughout the Holding Period. He cannot assign, charge or dispose of his
beneficial interests in the Shares in any way during this period, except as
described in Rule 10.7 and if the Participant leaves employment as described in
Rule11.  

16



--------------------------------------------------------------------------------



Part 9 - General Rules


10.5  Plan limits     The number of Shares which may be allotted under the Plan
on any day must not, when added to the aggregate of the number of Shares which
have been allotted in the previous 10 years under the Plan and any other
employees’ share scheme operated by the Company, exceed 10 per cent of the
ordinary share capital of the Company in issue immediately before that day.    
In this Rule 10.5 “allotted” means, in the case of any share option scheme, the
placing of unissued shares under option and, in relation to other types of
employees’ share scheme, includes the issue of shares. In determining the limits
above no account shall be taken of any Shares where the right to acquire Shares
was released or lapsed without being exercised.   10.6    Voting     The
Trustees will invite Participants to direct them on the exercise of any voting
rights attaching to Plan Shares held by the Trustees on their behalf. The
Trustees will only be entitled to vote on a show of hands if all directions
received from Participants who have given directions in respect of a particular
resolution are identical. The Trustees will not be under any obligation to call
for a poll. In the event of a poll the Trustees will follow the directions of
Participants.     The Trustees must not vote in respect of unallocated Shares or
any Shares they hold under the Plan which have not been registered in their
name.   10.7  Offers     The Participant (or anyone properly authorised) has the
right to direct the Trustees on the appropriate action to take in relation to
any right relating to a Participant’s Plan Shares to receive other shares,
securities or rights of any description, and in relation to a Reconstruction or
Takeover. The Trustees may not take any action without such a direction. If the
Trustees are to be involved in any liability they may require an indemnity which
they consider appropriate from the Participant.     Where the Trustees sell
rights in order to have enough funds to acquire shares and securities in a
company, they will hold those shares or securities as Plan Shares, treated in
the same way as the Shares to which they relate. But this only applies if the
rights issue is offered in respect of all ordinary shares in the company.     On
a Reconstruction or a Takeover the Trustees will hold any new shares (as
described in paragraph 115 of Schedule 8) as Shares subject to the Plan, as if
they were the original Shares.   10.8 Fractional entitlements     Where,
following any offer described in Rule 10.7, the Trustees receive rights or
securities, they will allocate them among the Participants concerned on a
proportionate basis, rounding down if necessary. The Trustees will then add the
fractions not allocated and sell the unallocated rights and securities. The
Trustees will deduct all expenses of sale and applicable taxation from the
proceeds of sale and distribute the net proceeds of sale proportionately among
the Participants whose allocation was rounded down. However, if a Participant’s
entitlement is under £3 the Trustees may retain that sum.  

17



--------------------------------------------------------------------------------



Part 9 - General Rules


10.9  Capital receipts and other amounts     When the Trustees receive money
which is a capital receipt (within the meaning of paragraph 79 of Schedule 8) or
the proceeds of any disposal, they will transfer the sum to the Participant
after complying with their PAYE obligations. The Trustees may, however, retain
any sum under £3 due to any Participant.     The Trustees must also pay over to
each Participant any money or money’s worth relating to any of his Plan Shares,
apart from money’s worth consisting of new shares as described in Rule 10.7. But
the Trustees are entitled to retain any amounts needed to discharge their PAYE
obligations, and cash dividends reinvested or carried forward under Rule 9.  
10.10 Tax liabilities     The Trustees will maintain the necessary records to
comply with their PAYE obligations and those of the Participating Companies so
far as they relate to the Plan and in accordance with paragraph 95(2) of
Schedule 8 pay to the relevant employing companies sufficient sums to enable
them to discharge their obligations. The Trustees may withhold any amount and
make any such arrangements which they consider necessary, including the sale of
any of a Participant’s Shares, in order to make such payment.     When a
Participant becomes liable to tax under Case V of Schedule D, Schedule E or
Schedule F in relation to his Plan Shares, the Trustees must give the
Participant any information relevant to determining that liability.   11   
Leaving the Plan   11.1  Leaving Employment - General Rule     Subject to the
remainder of this Rule 11, the Directors may decide that the Plan will operate
on the basis that if a Participant leaves Employment for any reason, the
Trustees will transfer the Participant’s Plan Shares to the Participant or as he
may direct as soon as reasonably practicable and if no such direction is given
by the Participant or no decision is made by the Directors, the Participant’s
Plan Shares will be transferred by the Trustees to the Participant within 90
days from the date that the Participant leaves Employment.     In the case of
death reference to Participant is to his personal representatives.   11.2 
Leaving Employment - Forfeiture of Free Shares and Matching Shares  

  11.2.1 The Directors may decide that a Participant who leaves Employment
within a period specified by the Directors (not exceeding 3 years) of the Award
Day for such reason as they may specify (other than for those reasons set out in
11.2.2 below) will lose any rights to receive Free Shares or Matching Shares
(but not to any related Dividend Shares). The period and the reason for leaving
specified may be different for Free Shares and Matching Shares but will be the
same for all Shares included in the same award. The Directors’ decision must be
the same in respect of all Shares subject to the same operation of the Plan.    
      11.2.2 If a Participant leaves employment for one of the following
reasons, the Free Shares and Matching Shares will cease to be subject to the
Plan on the date of cessation but he will not lose any rights to them and will
be entitled to receive them on leaving Employment. The reasons are :            
(i) death;             (ii) retirement on or after reaching age 50;


18



--------------------------------------------------------------------------------



Part 9 - General Rules


    (iii)  injury or disability;             (iv)  redundancy (as defined in the
Employment Rights Act 1996);             (v)  his office or employment being in
a company which ceases to be in the Group or to be associated with the Company;
or             (vi) his contract of employment relates to a business or part of
a business which is transferred to a company which is not in the Group and is
not associated with the Company under the Transfer of Undertakings (Protection
of Employment) Regulations 1981.        

11.3  Leaving the Plan     The Directors may also decide that where Shares are
withdrawn from the Plan within the meaning of paragraph 122 of Schedule 8 within
a period specified by the Directors (not exceeding 3 years) of the acquisition
or award of the Shares to him, a Participant will not be entitled to the
relevant Free Shares or Matching Shares. The period specified may be different
for Free and Matching Shares but will be the same for all shares included in the
same award.   11.4  Taking out Employee Purchased Shares     The Directors may
also decide that a Participant who takes out of the Plan any Employee Purchased
Shares under Rule 5.13, within a period specified by the Directors (not
exceeding 3 years) of their acquisition, will not be entitled to any Matching
Shares in respect of those Employee Purchased Shares. The period specified must
be the same for each award of Matching Shares.   11.5  Trustees holding Shares  
  Where a Participant loses any right to receive Shares under this Rule, the
Trustees will hold those Shares on general trusts for the purposes of the Plan.
  11.6    Employment     In this Rule 11, a Participant will not be regarded as
leaving Employment if he remains in the employment of the Company or any
associated company.   12 General rules relating to the Plan   12.1  Stamp duty  
  The Trustees and the Company will agree who will bear costs and expenses in
relation to the acquisition, allocation, award, and transfer of shares under the
Plan, provided that such arrangements are approved in advance by the Inland
Revenue.   12.2  Notices     Any notice or other document which has to be given
in connection with the Plan may be delivered to a Participant or sent by post to
him at his home address using the records of that Participant’s employing
company, or such other address as the Company or the Trustees consider
appropriate or sent by e-mail to any address which according to the records of
his employing company is used by him (or such other e-mail address as he may
from time to time specify). Any notice or other document which has to be given
to the Company or the Trustees in connection with the Plan may be delivered or
sent by post to them at their registered offices (or such other place as the
Directors or the Trustees may  

19



--------------------------------------------------------------------------------



Part 9 - General Rules


  from time to time write and tell the Participants) or if the Directors allow
and subject to such conditions as they may specify, sent by e-mail to the e-mail
address for the time being notified by the Company. Notices sent by post will be
deemed to have been given on the second day following the date of posting.
Notices sent by e-mail, in the absence of evidence to the contrary, will be
deemed to have been received on the first day after sending.     12.3  Documents
sent to shareholders     The Company may send to Participants copies of any
documents or notices normally sent to the holders of its Shares, at the same
time as issuing them to the holders of its Shares.   12.4  Directors’ and
Trustees’ decisions     The decision of the Directors (or of the Trustees if the
Directors so decide) in any dispute or question affecting any Employee or
Participant will be final and binding on the parties concerned.   12.5    
Regulations     The Directors and the Trustees will have the power from time to
time to make or vary regulations for the administration and operation of the
Plan, but these must be consistent with this Deed.   12.6  Terms of employment  
  Nothing in this Plan will form part of a person’s contract of employment. The
rights and obligations of a person under the terms and conditions of his
employment will not be affected by his participation in the Plan or the fact
that he may be eligible to participate in it and nothing in these Rules will in
any way be construed as imposing on a Participating Company or any associated
company (within the meaning of paragraph 126 Schedule 8) a contractual
obligation as between that company and any person to offer participation in the
Plan.     No person will have any right to compensation or damages or any other
sum or benefit in respect of his ceasing to participate, or ceasing to be
eligible to participate, in the Plan or in respect of any loss or reduction of
any rights or expectation under the Plan in any circumstances and participation
in the Plan is permitted only on the basis that all or any such right as might
otherwise arise is excluded and waived.     Nothing in this Plan will confer any
benefit on a person who is not a Participant and no such third party will have
any rights under the Contracts (Rights of Third Parties) Act 1999 to enforce any
term of this Plan but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.   12.7    Beneficiary who is
incapable     If the Trustees consider that a person cannot look after his
affairs (because of illness, mental disorder, age or other reason) it may use
any amounts or Shares due to that person for his or her benefit, or may pay or
transfer them to some other person to do so. The receipt of the person to whom
the Trustees make payments or transfers Shares will discharge the Trustees from
any obligation in respect of the amounts or Shares concerned.   12.8  Setting up
costs     The Company will pay the costs and expenses of the preparation and
execution of these Rules.  

20



--------------------------------------------------------------------------------



Part 9 - General Rules


13 Assets of the Plan   13.1  Assets held on trust     The Trustees will hold
all the payments they receive and the assets representing them from time to time
and all income on trust for the purposes of the Plan. The Trustees may also
accept gifts of cash and Shares which will be held on trust for the purposes of
the Plan.   13.2  Use of assets     The Trustees may invest any moneys from time
to time held by them and not immediately required for the purpose of the Plan in
such manner as they may choose. The Trustees are not under a duty to invest
trust property.     The Trustees may receive Shares from a share ownership trust
complying with the requirements of Schedule 5 of the Finance Act 1989. They may
only use those Shares for the awards of Free Shares or Matching Shares, and must
use them before using other Shares.     The Trustees may borrow in order to
acquire Shares for the purposes of the Plan or (but only after getting the
written consent of the Company) any other purpose.   13.3  Plan expenses     The
Trustees will pay the expenses of the Plan (including their own expenses
incurred in attending to Plan business) from the Plan's assets, if the assets
are sufficient and the Company decides in writing. If there is no such direction
the expenses of the Plan will be met by the Participating Companies in
proportion to the amounts paid by them under the Plan or (if the Trustees
decide) in proportion to the number of Shares awarded to their Participants
under the Plan in the related year, or in proportion to both.   13.4  Trustees’
duties relating to Shares     During the Holding Period, the Trustees may only
sell or transfer any Free, Matching or Dividend Shares in the following
circumstances:     13.4.1 if a Participant instructs this as described in Rule
10.7; or     13.4.2 to discharge their PAYE obligations under the Plan; or    
13.4.3 if they receive a termination notice as described in Rule 17.   14 
Trustees   14.1  Appointment and removal     The Company may appoint new or
additional trustees or a body corporate as a sole trustee. The Company may also
remove trustees.     These powers will be exercised by resolution of the
Directors. These powers may be exercised without giving a reason.     There must
be at least two trustees, except when there is a sole corporate trustee.     All
the trustees must be resident in the United Kingdom for United Kingdom tax
purposes, at all times.  

21



--------------------------------------------------------------------------------



Part 9 - General Rules


14.2      Retirement     A trustee may retire by giving to the Company written
notice of his or her wish to retire. The notice will take effect at the expiry
of 3 months after the date of the notice, or on any other date agreed with the
Company. The retiring trustee need not give a reason for retiring and will not
be responsible for any costs arising from his retirement. The retiring trustee
will take the necessary action, as directed by the Company, to give effect to
his retirement including delivering all documents which he or she has relating
to the Plan. Any continuing trustee is authorised to effect the transfer of Plan
assets on behalf of a retiring trustee.   14.3 Exercise of powers     If there
is more than one trustee, the Trustees may act by majority vote, and may
delegate powers duties or discretions to any persons and on any terms (including
terms which allow the delegate to sub-delegate).     The Trustees may allow any
Shares to be registered in the name of an appointed nominee but these Shares
must be registered in a designated account.     Trustees who delegate powers or
use a nominee are not divested of any responsibility under the Rules or under
Schedule 8.     The Trustees may at any time, and must if the Company so
directs, revoke any delegation made under this Rule, or require any Plan assets
held by another person to be returned to the Trustees, or both.   14.4     
Trustees’ charges     A trustee who carries on a profession or business may
charge for services provided on a basis agreed with the Company, as also may a
company or firm in which a trustee is interested. These charges will also be
paid from the Plan assets, if available, unless the Directors decide otherwise.
  14.5      Limit of liability     A  trustee will not be liable for any breach
of trust except wilful wrongdoing (but a paid trustee will also be liable for
negligence).     14.6      Indemnity     The Participating Companies will
jointly and severally indemnify each trustee (except a paid trustee) against any
expenses and liabilities which are incurred through acting as a trustee of the
Plan but which cannot, for any reason, be met from the Plan’s assets. But this
does not apply to expenses and liabilities which are incurred through wilful
wrongdoing or covered by insurance under Rule 14.7. The indemnity in this Rule
14.6 is in addition to and without prejudice to the right which the Trustees
have under general law and the Trustee Act 2000 to be indemnified out of the
Plan’s assets.   14.7      Insurance     The Trustees may insure the Plan
against any loss caused by it or any of its employees, officers, agents or
delegates. They may also insure themselves and any of these persons against
liability for breach of trust not involving wilful wrongdoing. Except in the
case of a paid trustee the premiums may be paid from the Plan assets.     If the
Trustees are insured, they will waive the protection of Rule 14.5.  

22



--------------------------------------------------------------------------------



Part 9 - General Rules


14.8      Personal interest     The Trustees, and any director, officer or
employee of a corporation acting as trustee, may be interested in any securities
of a Participating Company or any other company in which a Participating Company
may be interested. Such person may enter into any contract with any such
companies, and will not be liable to account for any profits obtained.   15     
Participating Companies   15.1      Inclusion in the Plan     An employer
wishing to participate in the Plan must enter into a deed with the Company and
the Trustees, agreeing to comply with the Rules. The deed must be in a form
agreed by the Inland Revenue.   15.2      Ceasing to participate     Any
Participating Company will cease to participate in the Plan:     15.2.1 when it
ceases to be under the control of the Company; or     15.2.2 if and during any
times when the Directors decide that the Plan will not apply to it. (But in
making this decision the Directors must ensure that the conditions in paragraphs
8 and 9 of Schedule 8 are still satisfied. These conditions are that the Plan
must not have any features which may discourage certain employees from
participating, and that the Plan cannot benefit mainly directors or higher paid
employees.)   16      Changing the Rules   16.1      Before Inland Revenue
approval     Before the Inland Revenue approves the Plan under Schedule 8 the
Directors can change the Rules as necessary in order to obtain approval.   16.2 
    After Inland Revenue approval     After the Plan is approved, the Directors
and the Trustees may, together by deed at any time change the Rules. But if a
key feature of the Plan is to be changed at a time when the Plan is approved by
the Inland Revenue under Schedule 8, and the approved status of the Plan is to
be maintained, the change will not have effect until it has been approved by the
Inland Revenue.     A “key feature” is any provision needed to comply with the
requirements of Schedule 8.     The Directors and the Trustees must not make any
change which would prevent achievement of the object of the Plan of helping and
encouraging the holding of Shares by Participants or for their benefit.     The
power to change the Rules in this Rule 16.2 is also subject to the restrictions
in Rule 16.3.     The Directors must not make any changes to the Plan which
would breach the rule against perpetuities (see Rule 17.4).  

23



--------------------------------------------------------------------------------



Part 9 - General Rules


16.3  Shareholders’ approval     16.3.1  The Company in general meeting must
approve in advance by ordinary resolution any proposed change to the advantage
of present or future Participants which relates to the following:       (i)  the
persons to or for whom Shares may be awarded under the Plan;       (ii)  the
limitations on the number of Shares which may be issued under the Plan;      
(iii)  the maximum entitlement for each Participant under the Plan;       (iv) 
the basis for determining each Participant’s entitlement to Shares;       (v) 
any rights attaching to the Shares;       (vi) the rights of Participants in the
event of a capitalisation issue, rights issue, sub-division or consolidation of
shares or reduction or any other variation of capital of the Company;      
(vii)  the terms of this Rule 16.3.1.     Some relaxations of the requirements
in this Rule 16.3.1 are set out in Rule 16.3.2.     16.3.2 The Directors need
not obtain the approval of the Company in general meeting for any minor changes:
      (i) to benefit the administration of the Plan;       (ii)  which are
necessary or desirable in order to obtain or maintain Inland Revenue approval of
the Plan under Schedule 8 or any other enactment;       (iii)  to comply with or
take account of the provisions of any proposed or existing legislation;      
(iv) to take account of any changes to legislation; or       (v) to obtain or
maintain favourable tax, exchange control or regulatory treatment of any
Participating Company, or any present or future Participant.   17     
Termination   17.1      Termination notice     The Company in general meeting or
the Directors may at any time resolve to terminate the Plan. If they so resolve,
they must issue a termination notice and give it without delay to:     17.1.1
the Inland Revenue;     17.1.2  the Trustees; and     17.1.3 Participants, and
Employees who have returned valid application forms but have not been awarded
any Shares or been allocated Employee Purchased Shares.   17.2      Effect of
termination notice     Once the Trustees receive the termination notice, they
must not award or acquire any more Shares on behalf of Participants.  

24



--------------------------------------------------------------------------------



Part 9 - General Rules


  The Trustees must remove each Participant’s Plan Shares from the Plan by
either transferring them or the proceeds of their sale to the Participant or as
he or she may direct. (If the Participant has died, his or her personal
representatives may give these instructions.) This should be done as soon as
practicable once three months have passed from the date the termination notice
was given under Rule 17.1. But the Trustees may delay the removal of Shares
until this can be done without any liabilities to income tax under Part X of
Schedule 8. The Trustees may also remove Plan Shares at an earlier time if the
Participant agrees after receiving the termination notice.       The Trustees
must also pay to Participants, as soon as they receive the termination notice,
any cash dividends they are holding (Rule 9.3) or any Contributions held during
an Accumulation Period (Rule 5.8) .     17.3  Surplus assets     Any surplus
assets left after the Trustees have removed Plan Shares under Rule 17.2 will be
paid to Participating Companies so far as practicable in proportion to the total
amounts made by each of them to the Plan, but the Trustees may decide on
payments in different proportions.   17.4  Perpetuity period     The perpetuity
period relating to the Plan is eighty years. The Trustees may not award Shares
more than seventy six years after the date of these Rules.     The end of the
“perpetuity period” is the time by which Participants or other persons must have
an interest in Shares, without risk of loss of any rights.   18 Governing law  
  English law governs the Plan and its administration.     Executed as a deed on
the date shown at the top of this document.  

25



--------------------------------------------------------------------------------



 

{ THE COMMON SEAL of
Vodafone Group Plc was put
onto this Deed in the presence
of:            Director           Secretary                     { This Deed was
executed by
Mourant ECS Trustees
Limited in the presence of:
          Director           Secretary  



26



--------------------------------------------------------------------------------

